CAVANAGH, J.
(dissenting). Today, we must decide the proper sanction for respondent’s judicial misconduct. However, this is not the first time we have considered *319this issue. In 2012, the Judicial Tenure Commission (JTC) and respondent entered a settlement agreement, and the JTC recommended that public censure was an appropriate sanction for respondent’s misconduct. Despite the fact that this Court typically affords “considerable deference” to the JTC’s recommendation, In re Brown, 461 Mich 1291, 1293 (2000), a majority of this Court rejected the JTC’s recommendation of public censure and remanded to the JTC, In re Morrow, 493 Mich 878 (2012).
In contrast, after reviewing the JTC’s first recommendation, the settlement agreement, the standards set forth in In re Brown, 461 Mich at 1292-1293, and the JTC’s findings and conclusions, I concluded that public censure was appropriate. Accordingly, consistent with the deference we generally afford to the JTC’s recommendations, I would have previously entered an order of public censure. In re Morrow, 493 Mich at 878 (CAVANAGH, J., dissenting). I continue to disagree with this Court’s prior decision to reject the JTC’s first recommendation and, consistent with my past position, I dissent from the majority’s decision to suspend respondent. Instead, I would publicly censure respondent.